                                          Case 4:21-cv-00528-YGR Document 13 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    TESLA, INC.,                                       Case No. 4:21-cv-00528-YGR
                                                        Plaintiff,                         ORDER VACATING ORDER TO SHOW CAUSE
                                   9
                                                                                           HEARING AND SETTING COMPLIANCE
                                                   v.                                      DEADLINE
                                  10

                                  11    ALEX KHATILOV,
                                                                                           Re: Dkt. Nos. 11, 12
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties have filed a joint stipulation as to the pending Order to Show Cause,

                                  15   Preliminary Injunction, and Evidence Preservation Order, which the Court has granted. (See Dkt.

                                  16   Nos. 11, 12.) Accordingly, the Court hereby VACATES the Order to Show Cause hearing and

                                  17   SETS a compliance deadline for 9:01 a.m. on Friday, March 26, 2021. Five (5) business days

                                  18   prior to the date of the compliance deadline, the parties shall file a JOINT STATEMENT setting

                                  19   forth the status of this case. If compliance is complete, the compliance deadline will be taken off

                                  20   calendar.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 3, 2021

                                  23

                                  24
                                                                                                       YVONNE GONZALEZ ROGERS
                                  25                                                                  UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
